Citation Nr: 0027226	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
dramatic corneal scarring and corneal neovascularization of 
the left eye with secondary induced irregular astigmatism.  

2.  Entitlement to an effective date prior to April 1, 1991 
for the grant of entitlement to service connection for 
dramatic corneal scarring and corneal neovascularization of 
the left eye with secondary induced irregular astigmatism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
November 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted entitlement to service connection for 
dramatic corneal scarring and corneal neovascularization of 
the left eye with secondary induced irregular astigmatism, 
evaluated as 10 percent disabling, effective from June 19, 
1997.  

In a March 1999 statement of the case, the RO determined that 
an effective date of April 1. 1991 was warranted for the 
grant of service connection for dramatic corneal scarring and 
corneal neovascularization of the left eye with secondary 
induced irregular astigmatism, evaluated as 10 percent 
disabling.  The veteran has continued to disagree with the 
assigned effective date.  

The Board notes that in August 2000, the Board received 
copies of VA outpatient treatment records dated from 1997 to 
2000.  The veteran has not submitted a waiver of RO 
consideration of the new evidence; however, a review of those 
records reflects that the only record pertinent to the issues 
on appeal is a duplicate of evidence previously considered by 
the RO.  Therefore, a remand to the RO for consideration of 
the newly submitted evidence is not necessary.

Finally, the Board notes that in his April 1999 substantive 
appeal, the veteran requested a hearing before a Veterans Law 
Judge in Washington, D.C.  In a July 2000 letter, the veteran 
was notified that a hearing had been scheduled for September 
21, 2000 at the Board in Washington, D.C.  The veteran failed 
to appear for his scheduled hearing and has not requested 
that it be rescheduled.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Dramatic corneal scarring and corneal neovascularization 
of the left eye with secondary induced irregular astigmatism 
is manifested by best-corrected visual acuity of 20/100 in 
the left eye and 20/25 in the right eye.  

3.  The veteran's initial claim of entitlement to service 
connection for dramatic corneal scarring and corneal 
neovascularization of the left eye with secondary induced 
irregular astigmatism was received by the RO on April 1, 
1991. 

4.  In a June 1998 rating decision, the RO granted 
entitlement to service connection for dramatic corneal 
scarring and corneal neovascularization of the left eye with 
secondary induced irregular astigmatism.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for dramatic corneal scarring and corneal neovascularization 
of the left eye with secondary induced irregular astigmatism 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.84a, Diagnostic Code 6079 (1999).

2.  An effective date prior to April 1, 1991 for the grant of 
entitlement to service connection for dramatic corneal 
scarring and corneal neovascularization of the left eye with 
secondary induced irregular astigmatism is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§  3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A June 1988 National Guard report of medical examination 
reflects that both corrected and uncorrected distant vision 
in the left eye was 20/60.  Near vision in the left eye was 
noted as 20/100 corrected to 20/60.  Excessive refractive 
error and amblyopia secondary to a corneal scar were noted.  
A VA Brooke Army Medical Center record dated in June 1988 
reflects visual acuity of 20/20 in the right eye and 20/60 in 
the left eye.  It was noted that the veteran had a corneal 
scar on the left eye and vision could not be improved beyond 
its current level.  It was also noted that he had sustained 
an injury in 1986 while on active duty.  

On April 1, 1991, the RO received the veteran's initial claim 
of entitlement to service connection for a left eye disorder.  

Private treatment records from Dr. R. H. reflect the veteran 
was seen in December 1990 with a three-day history of 
irritation in the left eye.  It was noted the veteran had 
been wearing hard contact lenses for the past ten years and 
had a recurrent corneal irritation in the left eye since a 
nonpenetrating injury at age four.  Visual acuity in the left 
eye without any correction was noted as 20/50.  The left eye 
had a dendritic lesion at the 4 o'clock midperiphery 
consistent with herpes simplex.  There was a large nebular 
disciform scar with an active corneal vessel centrally and 
temporally in the left eye.  The physician noted an 
impression of recurrent episodes of disciform stromal as well 
as intermittent epithelial herpes simplex keratitis, 
complicated currently by iritis.  It was noted he was last 
seen with visual acuity remaining the same and the dendritic 
lesion had resolved.  A nebular scar with slight corneal 
thinning and a less active vessel at the 3 o'clock position 
was still present.  The physician recommended that the 
veteran never wear contact lenses in the left eye as it was a 
major cause of his recurrent disease.  

Private treatment records dated from Dr. W. dated in 1990 and 
1991 reflect the left eye was very light sensitive.  The left 
side of the face was noted as sore and swollen and the left 
eye was red.  Visual acuity in the right eye was noted as 
20/20 in the right eye and 5/200 in the left eye in January 
1990.  In January 1991, it was noted there was no improvement 
in the left eye.  Visual acuity was noted as 20/20 with 
correction and 10/200 without correction.  

Relevant VA outpatient treatment records dated in 1997 
reflect the veteran complained of having decreased vision in 
the left eye since 1985.  A relevant assessment of decreased 
visual acuity in the left eye was noted.  The veteran was 
referred to a private eye doctor.  

Upon VA examination dated in May 1998, the veteran complained 
that the vision in his left eye was worsening.  Visual acuity 
in the right eye was noted as 3/200 uncorrected and 20/25 
corrected.  Visual acuity in the left eye was noted as 2/200 
uncorrected and 20/100 corrected.  Confrontation of the 
visual fields was noted as full.  Slit lamp examination 
revealed the lids, iris, and conjunctiva were within normal 
limits.  The cornea of the left eye demonstrated 
approximately an 8.5-millimeter irregular oval opacity to 
include the visual axis with associated neovascularization 
from the 4 o'clock position.  The lenses were noted as clear.  
Keratometry testing revealed significantly irregular mires in 
the left eye.  Diagnoses of dramatic corneal scarring and 
corneal neovascularization in the left eye with secondary 
induced irregular astigmatism and high myopia were noted.  

In a June 1998 rating decision, the RO granted entitlement to 
service connection for dramatic corneal scarring and corneal 
neovascularization in the left eye with secondary induced 
irregular astigmatism, evaluated as 10 percent disabling, 
effective from June 19, 1997.  In a March 1999 statement of 
the case, the RO determined that the effective date assigned 
in the June 1998 rating decision was erroneous and determined 
that an April 1, 1991 effective date was warranted for the 
assignment of a 10 percent evaluation for dramatic corneal 
scarring and corneal neovascularization in the left eye with 
secondary induced irregular astigmatism.  


Analysis

I.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

The Board notes that in the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assessment of a disability rating.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The regulations provide that unhealed injuries of the eye are 
to be rated from 10 to 100 percent disabling for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with a 
minimum rating during active pathology of 10 percent.  See 
38 C.F.R. § 4.75.  Additionally, 38 C.F.R. § 4.75 provides 
that the best distant vision obtainable after best correction 
by glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  

Impairment of central visual acuity is rated from 10 percent 
to 100 percent disabling pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 through 6079. 
The medical evidence of record reflects the veteran's best-
corrected vision as 20/100 in the left eye and 20/25 in the 
right eye.  This symptomatology is indicative of a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 
6079.  An evaluation in excess of 10 percent is warranted 
where visual acuity is 20/100 or less in one eye and 20/50 or 
less in the other eye.  The evidence of record does not show 
corrected visual acuity in the right eye of less than 20/25, 
nor does it show visual acuity of less than 20/100 in the 
left eye.  Service connection is not in effect for the right 
eye, and for rating purposes visual acuity is deemed to be 
20/40.  38 C.F.R. § 3.383.  Thus, in the absence of competent 
medical evidence of corrected visual acuity in the service-
connected left eye of less than 20/100, an evaluation in 
excess of 10 percent is not warranted.  Additionally, there 
is no medical evidence of loss of field of vision, 
keratoconus, pain, rest-requirements, or episodic incapacity.  

The Board notes that it has considered all of the evidence, 
to include service medical records and post-service medical 
records as well.   A disability evaluation in excess of 10 
percent is denied based upon the totality of the evidence, 
without predominate focus on the recent evidence of record.  
Such review is consistent with the Court's recent decision in 
Fenderson.

II.  Earlier Effective Date Claim

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (1999).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155 
(1999). 

A review of the record reflects that the veteran was 
discharged from service in November 1986 and his claim of 
entitlement to service connection for dramatic corneal 
scarring and corneal neovascularization of the left eye with 
secondary induced irregular astigmatism was initially 
received by the RO on April 1, 1991.  As the claim was not 
received within one year of the veteran's discharge from 
service, an effective date of the day following discharge 
from service is not warranted.  Additionally, there is no 
evidence on file that can be construed as an informal claim 
for service connection for dramatic corneal scarring and 
corneal neovascularization of the left eye with secondary 
induced irregular astigmatism prior to April 1, 1991.  

The Board is cognizant of the veteran's contention that he 
filed his claim in the summer of 1990.  However, that claim 
is not supported by the evidence of record.  In fact, the 
only document of record received prior to April 1, 1991 is a 
copy of the veteran's Department of Defense Form 214.  Thus, 
because the veteran's original claim of entitlement to 
service connection for dramatic corneal scarring and corneal 
neovascularization of the left eye with secondary induced 
irregular astigmatism was received on April 1, 1991, the 
effective date of the grant of service connection for that 
disorder cannot be earlier than April 1, 1991.  See 
38 U.S.C.A. §  5110(a); 38 C.F.R. § 3.400.  Consequently, the 
veteran's claim of entitlement to an effective date prior to 
April 1, 1991 for the grant of service connection for 
dramatic corneal scarring and corneal neovascularization of 
the left eye with secondary induced irregular astigmatism 
must be denied.  





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 10 percent for 
dramatic corneal scarring and corneal neovascularization of 
the left eye with secondary induced irregular astigmatism is 
denied.  

Entitlement to an effective date prior to April 1, 1991, for 
the grant of entitlement to service connection for dramatic 
corneal scarring and corneal neovascularization of the left 
eye with secondary induced irregular astigmatism is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

